 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11       CLARENCE D. SCHREANE,                                    Case No. 1:19-cv-00186-JLT (HC)
12                           Petitioner,                          ORDER GRANTING RESPONDENT’S
                                                                  MOTION TO TRANSFER PETITION
13               v.                                               Doc. 11)
14       STEVEN LAKE,                                             ORDER TRANSFERRING PETITION TO
                                                                  UNITED STATES DISTRICT COURT FOR
15                           Respondent.                          SOUTHERN DISTRICT OF INDIANA
16

17            On February 11, 2019, Petitioner filed a petition for writ of habeas corpus pursuant to 28

18   U.S.C. § 2241. (Doc. 1.) On February 14, 2019, after conducting a preliminary review of the

19   petition, the Court issued an order directing Respondent to file a response to the petition. (Doc.

20   4.) On April 15, 2019, Respondent filed a motion to dismiss or transfer the petition for lack of

21   jurisdiction. (Doc. 11.) Petitioner filed an opposition on May 28, 2019 and Respondent filed a

22   reply to the opposition on June 2, 2019. (Docs. 15, 16.) The Court agrees with Respondent that

23   jurisdiction lies in the Southern District of Indiana. Therefore, the Court will TRANSFER1 the

24   petition.

25                                                      DISCUSSION

26            Petitioner challenges a disciplinary hearing held on February 28, 2018, while Petitioner

27
     1
      Pursuant to 28 U.S.C. § 636(c), the parties have consented to the jurisdiction of the magistrate judge for all
28   purposes.
                                                                 1
 1   was incarcerated at United States Penitentiary, Atwater, California. Respondent has submitted a

 2   declaration and custody documents showing that Petitioner has been incarcerated at United States

 3   Penitentiary, Terre Haute, Indiana, since October 15, 2018. (Docs. 11-1, 11-2.) Thus, on the date

 4   Petitioner filed the instant petition, January 3, 2019, Petitioner was incarcerated at U.S.P.-Terre

 5   Haute.

 6            A federal court may not entertain an action over which it has no jurisdiction. Insurance

 7   Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 701 (1982). Federal

 8   courts are always “under an independent obligation to examine their own jurisdiction.” FW/PBS,

 9   Inc. v. City of Dallas, 493 U.S. 215, 231 (1990). Petitioner has filed a habeas petition pursuant to

10   § 2241. A § 2241 petition “must be heard in the custodial court.” Hernandez v. Campbell, 204

11   F.3d 861, 865 (9th Cir. 2000). Because this Court was not the custodial court at the time

12   Petitioner filed his petition, the Court lacks jurisdiction to consider the claims. Jurisdiction lies

13   with the district court that has territorial jurisdiction over the respondent. Rumsfeld v. Padilla,

14   542 U.S. 426, 444 (2004). Thus, jurisdiction lies with the United States District Court for the

15   Southern District of Indiana.

16                                                  ORDER

17            Accordingly, the Court ORDERS:

18            1) Respondent’s motion to dismiss or transfer the petition is GRANTED; and

19            2) The petition is TRANSFERRED to the United States District Court for the Southern

20                District of Indiana.
21
     IT IS SO ORDERED.
22

23       Dated:     June 5, 2019                                 /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                         2
